the merits of any of the claims raised in the motion, we conclude that the

                    district court did not err in denying the motion. Accordingly, we

                                ORDER the judgment of the district court AFFIRMED.




                                                                                        J.




                                                                                        J.



                    cc: Hon. Stefany Miley, District Judge
                         Deshon Hereford
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 194Th    4340